EXHIBIT 10.8
 
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement ("Agreement"), dated effective as of June 1,
2014, is made by and between ZMAX Capital Corp., a Florida corporation (“ZMAX”),
whose address is 4045 Sheridan Avenue, Suite 443, Miami Beach, Florida 33140
and, Placer Del Mar Ltd., a Nevada corporation (the “Company”), having its
principal place of business at 4045 Sheridan Avenue, Suite 443, Miami Beach,
Florida 33140.


WHEREAS, the Company desires assistance in the management consulting, business
development and corporate finance areas; and
 
WHEREAS, ZMAX and its affiliates and/or assigns (collectively, the “Consultant”)
desires to provide Consulting Services (as defined below) to the Company as of
the date first written above, and the Company desires to engage the Consultant
to provide the Consulting Services to the Company;
 
NOW, THEREFORE, in consideration for those services Consultant will to provide
to the Company, the Company and Consultant (collectively, the “Parties”) agree
as follows:
 
1. Services of Consultant.
 
Consultant shall perform for the Company certain professional consulting
services relating to management, business development, corporate finance and
other related activities as directed by the Company.  Consultant is not a
broker-dealer and none of the services required to be provided by Consultant
under this Agreement shall require that it be a broker-dealer. The services to
be provided by Consultant will not be in connection with the offer or sale of
any securities in any capital-raising transaction, and will not directly or
indirectly promote or maintain a market for the Company's securities. 
Consultant may provide the services in conjunction with professionals who may
act under Consultant’s direct supervision.  Consultant and/or such professionals
shall provide such consulting work monthly through the term of this Agreement
(“Consulting Services”).
 
2. Consideration.
 
In consideration of the services rendered and to be rendered by the Consultant
hereunder, the Company will pay the Consultant a monthly fee of $10,000 (the
“Cash Fee”).  From the Date hereof, the Consultant shall be paid the Cash Fee on
a monthly basis at the beginning of each month for the remainder of the Term (as
defined below).


3. Expenses.
 
The Company agrees to reimburse Consultant for reasonable out-of-pocket expenses
upon prior written approval by the Company, to a maximum aggregate amount of
$5,000.
 
 
 

--------------------------------------------------------------------------------

 
 
    4.    Confidentiality.
 
Each of the Parties recognizes that during the course of this Agreement,
information that is confidential or of a proprietary nature may be disclosed to
the other Party, including, but not limited to, product and business plans,
software, technical processes and formulas, source codes, product designs,
customers, suppliers, sales, costs and other unpublished financial information,
advertising revenues, usage rates, advertising relationships, projections, and
marketing data ("Confidential Information"). Each of the Parties agrees to keep
all such Confidential Information of the other confidential and not to discuss
or disclose it to anyone other than their agents without the approval of the
disclosing Party.  Confidential Information shall not include information that
the receiving Party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving Party, (b) was known to the receiving Party as of the time of its
disclosure, (c) is independently developed by the receiving Party, or (d) is
subsequently learned from a third Party not under a confidentiality obligation
to the disclosing Party.
 
5.           Indemnification.
 
a. The Company agrees to indemnify, defend, and hold harmless Consultant, its
assignees, and their respective directors, officers, managers, partners,
employees, attorneys and agents, and to defend any action brought against said
parties with respect to any and all claims, demands, causes of action, debts or
liabilities, including reasonable attorneys' fees, arising out of work performed
under this Agreement, including breach of the Company of this Agreement, unless
caused by the grossly negligent actions of Consultant.
 
b. Consultant agrees to indemnify, defend, and shall hold harmless the Company,
its directors, officers, employees, attorneys, and agents, and defend any action
brought against same with respect to any claim, demand, cause of action, debt or
liability, including reasonable attorneys' fees, to the extent that such an
action arises out of the gross negligence or willful misconduct of Consultant.
 
c. In claiming any indemnification hereunder, the indemnified party shall
promptly provide the indemnifying Party with written notice of any claim, which
the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying Party shall control such defense,
and all negotiations relative to the settlement of any such claim.  Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.
 
6.           Limitation of Liability.
 
Unless Consultant is found to be grossly negligent, Consultant shall have no
liability with respect to Consultant's obligations under this Agreement or
otherwise for consequential, exemplary, special, incidental, or punitive
damages. 
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Term and Termination.
 
a. This Agreement shall be deemed effective as of June 1, 2014 and shall
terminate twelve (12) months (the “Term”) thereafter.
 
b. The Company shall have the right to terminate this agreement for any reason
upon ten (10) days’ prior written notice to Consultant during the Term. Upon
such termination, Consultant shall provide and deliver to the Company any and
all outstanding services due through the effective termination date of this
Agreement.
 
In the event of a termination of this Agreement pursuant to this Section 7, the
Company shall not be entitled to request the return of any of the Cash Fee
previously paid to Consultant hereunder, all of which Cash Fee shall be deemed
fully earned upon payment.
 
8.           Miscellaneous.
 
a. This Agreement establishes an "independent contractor" relationship between
Consultant and the Company.  Nothing herein shall be construed to create an
employer-employee relationship between Consultant and the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 2 of this
Agreement shall be the sole consideration due Consultant for the services
rendered hereunder.
 
b. The rights of each of the Parties under this Agreement are cumulative.  The
rights of each of the Parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any Party shall in any way preclude such Party from exercising any
such right or constitute a suspension or any variation of any such right.
 
c. This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned Parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.
 
d. This Agreement contains the entire Agreement between the Parties with respect
to the subject matter hereof.  There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representa­tions, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement.  Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.
 
e. Only an instrument in writing executed by all the Parties hereto may amend
this Agreement.
 
f. Each part of this Agreement is intended to be severable.  In the event that
any provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
g. Unless the context otherwise requires, when used herein, the singular shall
be deemed to include the plural, the plural shall be deemed to include each of
the singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.
 
h. In addition to the instruments and documents to be made, executed and
delivered pursuant to this Agreement, the Parties hereto agree to make, execute
and deliver or cause to be made, executed and delivered, to the requesting Party
such other instruments and to take such other actions as the requesting Party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.
 
i. Any notice which is required or desired under this Agreement shall be given
in writing and may be sent by personal delivery or by mail (either a. United
States mail, postage prepaid, or b. Federal Express or similar generally
recognized overnight carrier), addressed as first written above (subject to the
right to designate a different address by notice similarly given).
 
j. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws rules
or principles.  Each of the Parties consents to the exclusive jurisdiction of
the federal and state courts having subject matter jurisdiction that are located
in New York County in the State of New York in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions.
 
k. The person signing this Agreement on behalf of each Party hereby represents
and warrants that such person has the necessary power, consent and authority to
execute and deliver this Agreement on behalf of such Party.
 
l. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement.
 
m. Unless the context otherwise requires, when used herein, the singular shall
be deemed to include the plural, the plural shall be deemed to include each of
the singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.
 
 
[Signature Page Immediately Follows]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date first written above.
 
 
 

 
ZMAX CAPITAL CORP.
               
By: /s/ Shafiq Nazerali
   
Name: Shafiq Nazerali
   
Title:  President
         
PLACER DEL MAR LTD.
               
By: /s/ Frank Terzo
   
Name: Frank Terzo
   
Title: Chief Executive Officer
 



 

 
5

--------------------------------------------------------------------------------

 
